SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

743
KA 09-02091
PRESENT: SMITH, J.P., CENTRA, CARNI, WHALEN, AND DEJOSEPH, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                      V                              MEMORANDUM AND ORDER

TEMPLE J. BOGGS, ALSO KNOWN AS TEMPLE
MCCOLLOUGH-BOGGS, DEFENDANT-APPELLANT.


TIMOTHY P. DONAHER, PUBLIC DEFENDER, ROCHESTER (KIMBERLY F. DUGUAY OF
COUNSEL), FOR DEFENDANT-APPELLANT.

SANDRA DOORLEY, DISTRICT ATTORNEY, ROCHESTER (GEOFFREY KAEUPER OF
COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Monroe County Court (Richard A.
Keenan, J.), rendered August 27, 2009. The judgment convicted
defendant, upon a jury verdict, of criminal possession of a weapon in
the second degree and criminal possession of a weapon in the third
degree.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.

     Memorandum: On appeal from a judgment convicting him upon a jury
verdict of criminal possession of a weapon in the second degree (Penal
Law § 265.03) and criminal possession of a weapon in the third degree
(§ 265.02 [1]), defendant contends that the prosecutor’s reason for
excluding a prospective juror in response to his Batson challenge,
i.e., that the juror did not seem to understand the point the
prosecutor was trying to make or what the prosecutor was “getting at”
with a question about irrelevant factual discrepancies in the
evidence, was pretextual. According to defendant, the prospective
juror was asked a more arduous question in comparison to other
prospective jurors. Defendant failed to preserve his contention for
our review inasmuch as he failed to articulate to County Court any
reason why he believed that the prosecutor’s explanation was
pretextual (see People v Cooley, 48 AD3d 1091, 1092, lv denied 10 NY3d
861; People v Dandridge, 26 AD3d 779, 779-780, lv denied 9 NY3d 1032).
In any event, we conclude that defendant’s contention is without
merit. The court properly determined that the prosecutor provided a
race-neutral explanation for excluding the prospective juror (see
People v Tucker, 22 AD3d 353, 353-354, lv denied 6 NY3d 760).

Entered:    July 3, 2014                           Frances E. Cafarell
                                                   Clerk of the Court